Citation Nr: 1445960	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  05-03 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right foot disability.
 
2. Entitlement to service connection for a left foot disability.
 
3. Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

 The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  He is the recipient of the Combat Action Ribbon.

 These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2010, November 2011, January 2013, July 2013, and January 2014, the Board remanded the claims on appeal.  They have been returned to the Board for further appellate consideration.

In April 2008, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of that hearing is of record.



FINDINGS OF FACT

1. A right foot disability did not have its onset in service or within one year of the Veteran's discharge from service and is not shown to be a result of disease, event, or injury in service or caused or aggravated by a service-connected disability.

2. A left foot disability did not have its onset in service or within one year of the Veteran's discharge from service and is not shown to be a result of disease, event, or injury in service or caused or aggravated by a service-connected disability.

3. Major depressive disorder did not have its onset in service and is not shown to be caused or aggravated by a service-connected disability.
CONCLUSIONS OF LAW

1. The criteria for service connection for a right foot disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for service connection for a left foot disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3.310 (2013).

3. The criteria for service connection for major depressive disorder have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in February 2010, November 2011, January 2013, July 2013, and January 2014, each time for the purpose of scheduling a VA examination and/or obtaining a VA opinion.  The February 2010 remand also ordered that corrective VCAA notice be sent.  A review of the post-remand record shows that these actions were completed after each remand.  To the extent any examinations or opinions were noncompliant with the specific orders in each remand, these deficiencies were subsequently rectified through additional remand.  Therefore, the Board determines that the agency of original jurisdiction (AOJ) substantially complied with the Board's orders in prior remands, and that the Board may now proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).




II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was first provided with a VCAA notification letter in March 2010 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general.  Thereafter, the Veteran's appeal was readjudicated in a supplemental statement of the case, allowing him time to submit any additional evidence or argument, and thereby rectifying the untimeliness of the notice. 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records and the reports of February 2011, January 2012, September 2013, April 2014, and May 2014 VA examinations with April 2013 and August 2014 opinion were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   In this case, each examiner documented the Veteran's subjective complaints and medical history and evaluated the Veteran. The VA examiners reviewed the claims file in all cases, except the January 2012 VA examination and the August 2014 addendum opinion.  The lack of a claims file alone does not render an examination or opinion inadequate if the history documented by the examiner is consistent with the information contained in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Moreover, both the January 2012 and August 2014 reports reflect review of electronic records relevant to the claim, and the August 2014 VA examiner had reviewed the claims file at the time he examined the Veteran in April 2014.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the issues on appeal and was assisted at the hearing by an accredited representative from the Texas Veterans Commission in asking questions to ascertain the Veteran's contentions with regard to his in-service injury and his current symptomatology and treatment.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.


III. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 
The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Further, with chronic disease shown as such in service, or within an applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has disabilities of the bilateral feet as a result injury in service and/or his service-connected diabetes mellitus and peripheral neuropathy.    Medical evidence reveals that the Veteran has diagnosed disabilities of the bilateral feet of calluses, degenerative joint disease of the first MTP joint, and calcaneal/Achilles spurs.  He also has been diagnosed with metatarsalgia of the right foot.  In addition, the record reflects that the Veteran has claimed entitlement to service connection for an acquired psychiatric disorder other than PTSD, and the record reveals a current diagnosis of major depressive disorder.  Therefore, there are diagnoses of current disabilities with regard to his claims.  

Service treatment records are silent for complaint, treatment, or diagnosis related to the feet and psychiatric disabilities.  Nevertheless, the Veteran is competent to speak to an incident or injury sustained in service, to include his assertions that foreign objects punctured his boots in Vietnam, and as a combat Veteran, his assertions are sufficient to establish the in-service event, if consistent with the places, conditions, and circumstances of his service.  38 U.S.C.A. § 1154(b).  In addition, service connection is in effect for PTSD, diabetes mellitus, and peripheral neuropathy.  Nevertheless, the preponderance of the evidence in the record is against a relationship between the Veteran's claimed disabilities of the feet and major depressive disorder and his military service and/or his service-connected disabilities.  

First, the Board observes that the Veteran's degenerative joint disease of the metatarsal joints was not diagnosed within one year of discharge from service, nor is there competent and credible evidence that it existed within a year of service.  The Veteran is not competent to diagnose arthritis himself, and his separation examination was normal in this regard.  The first diagnosis of arthritis was years after service and has been attributed to long term wear and tear of the feet. Therefore, service connection for that disability is not warranted on a presumptive basis.  38 C.F.R. § 3.309.

As for direct service connection, the Veteran has been afforded multiple VA examinations, and multiple VA opinions have been obtained.  With respect to the Veteran's feet, the February 2011 VA examiner noted that the Veteran's service treatment records show no evidence of right foot injury, and that the service separation examination in 1969 found normal bilateral foot and documented no history of right foot injury.  The examiner then opined that the Veteran's callus formation is due to hyperostosis of the metatarsal heads rubbing against the Veteran's shoes and is not related to service. 

A January 2012 VA examiner opined that the Veteran's bilateral foot disabilities were more likely than not related to chronic injury of the feet than an injury that occurred while in service.  The examiner indicated that the February 2011 opinion that the calluses were due to the metatarsal heads rubbing against the Veteran's shoes was a more reasonable explanation.  Therefore, the examiner indicated that the Veteran's foot disabilities are less likely than not related to service or secondary to the Veteran's service- connected diabetes mellitus or peripheral neuropathy as those disabilities do not cause callus formation on the feet.  However, the examiner provided no rationale for the opinion on secondary service connection, and another VA opinion was requested.  Nieves-Rodriguez, 22 Vet. App. at 302 (holding that an opinion that contains only data and conclusions is afforded no weight).

In the report of the April 2014 VA foot examination, the VA examiner stated that there was no history of chronic foot complaints noted in the service treatment records and that it appeared that the puncture wound the Veteran reported occurred in service was well-healed and without sequelae.  The examiner indicated that there is no established clinical connection in the literature between puncture wounds and callus formation and that calluses are chronic and secondary to friction, such as from a boot that is ill-fitting or abnormal pressure applied to the skin of the foot.  The examiner further stated that bone spurs of the Achilles tendon insertion are caused by abnormal biomechanical force over an extended period of time and are usually secondary to the given structure of the foot or feet in the absence of trauma to the foot, which was not present with the Veteran.  Thus, the examiner opined that it is less than 50 percent likely that the Veteran's current foot disabilities are either directly or indirectly related to any incident that occurred while in service or that any service incident, enhanced, aggravated or accelerated the foot disabilities.

Thereafter, in an August 2014 addendum, the examiner opined that it is less likely than not that the Veteran's calluses, bilateral MTP degenerative joint disease or calcaneal/Achilles spurs were aggravated by diabetes mellitus or peripheral neuropathy.  The examiner stated that these conditions arise and are caused by abnormal biomechanical forces placed on the bones and soft tissues as a result of the genetic predetermined structure of the foot and ankle and that diabetes plays no role in the etiology of these disorders. The aggravation comes from the repetitive load over biomechanically abnormal forces caused by the alteration of the structure and function of the foot and ankle and not diabetes. 

With respect to any acquired psychiatric disorder other than PTSD, the Veteran was afforded a VA examination in January 2012, but the examiner did not provide an eiological opinion as to the diagnosis of major depressive disorder.  Thereafter, in April 2013, a VA examiner stated that there was no clinical information to support that diagnosis and no information on the etiology of the diagnosis.  A September 2013 VA psychiatric examiner also offered no opinion, stating that the question of whether the Veteran's major depressive disorder is a result of his service-connected disability could not be resolved without resort to mere speculation.

Finally, the May 2014 VA examiner opined that that the Veteran's major depressive disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The basis for this opinion was that that there was no evidence to indicate that the diagnosis was related to military service or service-connected disability and that the Veteran had several recent stressors including emergency issues that could influence mood problems.  The examiner stated that the Veteran's major depression symptoms included depressed mood, but that his PTSD accounted for his other symptoms, indicating that the symptoms did not overlap. 

The Veteran has not offered any competent medical opinion that contradicts the above opinions.  Thus, the only evidence in favor of an etiological relationship between the Veteran's bilateral foot calluses, metatarsal degenerative joint disease, bone spurs, and major depressive disorder and his military service or service-connected disability is his own statements.  The Veteran is competent to speak to the symptoms of his disabilities that are readily observable, as well as to events in service of which he has first-hand knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer evidence as to the etiology of these disabilities when complex medical questions are involved such as the impact of a disability such as diabetes mellitus and peripheral neuropathy on the feet and the cause of his acquired psychiatric disorder symptoms.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left foot disabilities and an acquired psychiatric disorder other than PTSD.  Therefore, the claims must be denied. 
ORDER

Entitlement to service connection for a right foot disability is denied.
 
Entitlement to service connection for a left foot disability is denied.
 
Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


